Case 4:17-CV-00130-RSB-CLR Document 26 Filed 03/20/19 Page 1 of 3

,…'.l_ .l_ 'nr {:~,'.'- ¢'\.
.»;122‘2' P /‘. 1=1\'

IN THE UNITED sTATEs nlsTRICT CoURT
FoR THE soUTHERN DISTRICT o_n-'o-‘E_o#l_z_g;§____+.-J`
sAvANNAH mvlsloN 1212_ 12;;2'1. or 12..

      
   

€.n

JOHN P. BENNETT,

Plaintiff, File No. 4:17-CV-130-JRH-GRS

VS.

PUBLIC LAW BOARD NO. 7694,

CSX TRANSPORTATION and

BROTHERHOOD OF LOCOMOTIVE
ENGINEERS AND TRAINMEN,

-.¢\_¢\./\_¢'\.¢\/\_#\_¢\_r\_r\_/-_/

Defer£lants.

PLAINTIFF’S MOTION FOR RULING ON DEFENDANT CSX
TRANSPORTATION, INC.’s MOTION FOR SUMMARY JUDGMENT
AND REQUES'I` FOR TRIAL

NOW COMES JOHN P. BENNETT, Plaintift`in the above-Styled matter and
moves this Honorable Court for a ruling on Det`endant CSX Transportation_. Inc.’s Motion

for Summary Judgment and requests that should said motion be denied that the matter be

Set for trial upon the Cotnt`s next available docket

Respectfully submitted, this the /¢Q q day ot`March. 20192

0 22

John . Bennett,

Pro `e*

44 Belle Grove Circle
Richmond Hill, Georgia 31324
(912) 656-5646

Case 4:17-cv-00130-RSB-CLR Document 26 Filed 03/20/19 Page 2 of 3

*This document was prepared by attorney Gregory E. Bennett, TN BPR #025145
(active), NC Bar #20700 (active) Ga. Bar #0505 10 (inactive), Post Office Box 1516,
Seymour, Tennessee 37865, telephone number (865)310-5655, email -
gebennett@bellsouth.net, at the request of and with information supplied to him from the
pro se litigant. Pro se litigant has been advised that the attorney preparing this document
has not and does not offer any legal opinion or advise upon which said litigant can or
should rely. Said litigant is also advised that the above attorney does not represent said
litigant

Case 4:17-CV-0013O-RSB-CLR Document 26 Filed 03/20/19 Page 3 of 3

CERTIFICATE OF SERVICE
I, John P. Bennett, the undersigned pro se litigant, do hereby certify that I have
served all parties With a copy ofthe attached Brief in Opposition to Summary Judgment
by placing the same in the United States mailt in a properly addressed envelope, With

adequate thereon to the following to:

Amanda Rodman Smith, Attorney
Hall, Bloch, Garland & Meyer, LLP
Post Office Box 5088

l\/lacon, Georgia 31208-5088

Jacqueline l\/I. Holmes, Attorney
Jones Day

51 Louisiana Avenue, N.W.
Washington, D.C.. 20001

H
This g g 1 day of October, 2018.

Lk

.loh:)f. BennetL
44 Belle Grove Circle

R,j¢/hmond Hiil__ Georgia 31324
(912) 656-5646

